DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 10 and 11 recites the limitation "the re-fill level" in line 3 of claim 10 and line 3 going to line 4 of claim 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 10 and 11 depend on claim 1, which does not introduce a re-fill level. It is at most unclear what re-fill level is being referred to. It is noted that claim 6 does introduce such a limitation; however, it is unclear if these claims were meant to depend on claim 6 or not. Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baust (US Pub. No. 2012/0059364).
Regarding Claim 1, Baust teaches a cryogenic system for cooling an exterior surface of a cryoprobe (Fig. 17) comprising: 
a dewar 501 containing a liquid nitrogen bath ([0092]); and at least one cryoengine 530 ([0022]-[0030], [0092] and Fig. 17) comprising: a first tank 505 positioned at least partially in the dewar ([0022], [0092] and Fig. 17) and comprising one or more heating elements 512 ([0095] and Fig. 17); a second tank 507 disposed outside of the dewar ([0022] and [0092]); and a tank conduit 504 fluidly connecting the first tank to the second tank ([0092] and Fig. 17).
Regarding Claim 6, although a fill-level and re-fill level is not specifically disclosed, Baust does teach filling the dewar with liquid nitrogen “dewar 501 is filled with liquid nitrogen (LN2) to create a cryogen reservoir 501” in [0092] and thereby the complete full dewar is hereby interpreted to be a fill-level where 80% or more of the first tank is submerged in the liquid nitrogen bath when an amount of liquid nitrogen in the liquid nitrogen bath is at the fill level and a low level liquid nitrogen is interpreted to be re-fill level where more liquid nitrogen is required. Therefore, any marking toward the bottom of the dewar is hereby interpreted to be a re-fil level, at least 5% to 10% of the first tank is submerged in the liquid nitrogen bath when the amount of liquid nitrogen in the liquid nitrogen bath is at the re-fill level.
Regarding Claim 7, Baust teaches wherein the at least one cryoengine is configured to generate sub-cooled, pressurized nitrogen at a pressure of 1000 psi or greater and a temperature  of about -160°C or colder ([0086], [0096] and “about 1000 psi and temperature range of about -210.degree. C. to about -100.degree. C” [0123]).
Regarding Claim 8, Baust teaches wherein a volume of the first tank is approximately equal to a volume of the second tank ([0093]).
Regarding Claim 9, Baust teaches wherein the at least one cryoengine further comprises a tank conduit valve 510 in line with the tank conduit 504 ([0092] and Fig. 17).
Regarding Claim 10, Baust teaches further comprising a distribution manifold 516 configured to distribute sub-cooled, pressurized nitrogen ([0098]-[0099]), wherein the distribution manifold is positioned in the dewar below the re-fill level (in view of the 112 rejection above, it is unclear what re-fill level is being referred to; therefore the area where the cryolines 516 connect within the dewar is interpreted to be below a re-fill level since the dewar is filled with liquid nitrogen and the complete full dewar is hereby interpreted to be a fill-level).
Regarding Claim 11, Baust teaches further comprising one or more system supply lines 516 configured to supply sub-cooled, pressurized nitrogen to one or more cryoprobes ([0098]-[0099]), wherein at least a portion of the one or more system supply lines are positioned in the dewar below the re- fill level (in view of the 112 rejection above, it is unclear what re-fill level is being referred to; therefore the area where the cryolines 516 connect within the dewar is interpreted to be below a re-fill level since the dewar is filled with liquid nitrogen and the complete full dewar is hereby interpreted to be a fill-level).
Regarding Claim 12, Baust teaches wherein the dewar 501 comprises a fill level to identify a first predetermined level of liquid nitrogen in the dewar representing a full liquid nitrogen bath and a re-fill level to identify a second predetermined level of liquid nitrogen in the dewar representing a minimum amount of liquid nitrogen for the liquid nitrogen bath (although a fill-level and re-fill level is not specifically disclosed, Baust does teach filling the dewar with liquid nitrogen and thereby the complete full dewar is hereby interpreted to be a fill-level and a low level liquid nitrogen is interpreted to be re-fill level where more liquid nitrogen is required. Therefore, any marking toward the bottom of the dewar is hereby interpreted to be a re-fil level).
Regarding Claim 13, Baust teaches wherein the dewar comprises a fill level sensor configured to determine when an amount of liquid nitrogen in the liquid nitrogen bath is at the fill level and at the re-fill level ([0072] teaches “The sensors control and monitor pressure, temperature, and fluid level in the dewar, and can measure any metric as may be desired”; therefore the sensor monitoring the fluid level is here interpreted to be a fill level sensor which is configured to determine the liquid nitrogen in the liquid nitrogen bath’s level such that the user can interpret that level to be a fill level or a level in which more liquid is needed (re-fill level)).
Regarding Claim 14, Baust teaches further comprising a submersible pump 509 connected to a cryogen inlet port of the cryoengine and wherein the submersible pump is adapted to pump liquid nitrogen from the liquid nitrogen bath in the dewar into the at least one cryoengine 530 ([0102]).
Regarding Claim 15, Baust teaches further comprising a check valve connected between the submersible pump 509 and the cryogen inlet port that automatically opens to allow liquid nitrogen to move from the dewar when the submersible pump is activated ([0089] and [0092]).
Regarding Claim 16, Baust teaches further comprising a supply valve connecting the at least one cryoengine to a supply line, the supply valve configured to close during pressurization of nitrogen and open for continuous flow of nitrogen from the at least one cryoengine to a cryoprobe ([0082] and control valve 514 in [0096]-[0098]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baust as applied above, in view of Littrup (US Pub. No. 2012/0253336).
Regarding Claim 2, although Baust teaches the use of a thermally insulating vessel or dewar 6 in [0057], Baust does not explicitly teach the exterior surface of vessel 507 in Fig. 17 is insulated or otherwise thermally non-conductive to prevent heat from radiating from it. Littrup teaches the use of thermally insulated cryogenic containers in order to prevent temperature change of the fluid contained within the containers ([0102] and Figs. 3B-3C). It would have been obvious to one having ordinary skill in the art at the time of the invention to thermally insulate the second tank in Baust’364’s invention in order to keep the temperature of the liquid within the tank at a certain temperature and to prevent temperature change of the fluid contained within the containers.

Claims 3-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baust as applied above, in view of Littrup (US Pub. No. 2012/0253336).
Regarding Claim 3, Baust teaches wherein at least a portion of the first tank is in direct contact with a heat source 512, but does not explicitly teach wherein at least a portion of the first tank is in direct contact with a heat source. Since Baust teaches positioning the second tank vertically outside the cryogen reservoir 501 at an ambient temperature with the surrounding air, either the surrounding air is here interpreted to be a heat source since it is configured to be heated through a room heater in order to heat the second tank or in an alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add a similar heater 512 to an exterior of the second tank in order to control the temperature of the second tank for a better heat exchange process.
Regarding Claim 4, Baust teaches wherein the heat source is an external heater (in view of above, heater 512 is external to the tank). 
Regarding Claim 5, although Baust does not teach wherein the external heater comprises at least one of a blanket heater, a jacket heater, and heating tape, Baust does teach that it is known to use different heating elements such as heating tape as disclosed in [0090] and [0110] for a similar purpose of heating a container or external sheath.
Regarding Claim 17, although Baust only teaches one system in w=each embodiment there is nothing preventing a user to use two systems next to one another with each having a cryoengine, tanks and all of the elements of a single system; therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use as many systems as needed to thereby have a first system including a first cryoengine and the cryogenic system (the overall system used in a surgical procedure) further comprises a second system having a second cryoengine arranged in parallel to the first cryoengine, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v Bemis Co., 193 USPQ 8.
Regarding Claim 18, in view of the interpretation given above, Baust teaches further comprising one or more valves (each system having at least one valve) configured to selectively connect the first cryoengine or the second cryoengine to a distribution assembly (similar to the one system having control valve 514 allowing the flow of fluid from the pressurized system 503 through cryolines 516/518 to cryoprobes as disclosed in [0096]).
Regarding Claim 19, Baust teaches wherein the second cryoengine comprises a third tank (similar to tank 505 in Fig. 17) positioned at least partially in the dewar and comprising one or more heating elements (similar to heating element 512 in Fig. 17), and a fourth tank (similar to tank 507 in Fig. 17) disposed outside of the dewar.
Regarding Claim 20, Baust teaches wherein the fourth tank is in direct contact with a heat source (see the rejection of claim 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794